Citation Nr: 9923754	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-05 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for chronic vaginitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel



INTRODUCTION

The appellant served on active duty from May 1984 to July 
1993.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs Regional 
Office (VARO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented showing 
chronic sinusitis, nor has the isolated diagnosis for 
sinusitis shown in September 1997 been related to the sinus 
symptoms, assessed as seasonal allergies, in service or to 
service generally.

2.  Competent medical evidence has not been presented 
relating the most recent medical findings for vaginitis to 
the appellant's symptoms in service or to her period of 
service generally, nor has competent medical evidence been 
presented showing continuity or chronicity of vaginitis since 
service discharge.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for 
sinusitis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).

2.  A well grounded claim for service connection for 
vaginitis has not been presented.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant served on active duty from May 1984 to July 
1993.  Service medical records reflect that the appellant was 
seen frequently for sinus complaints diagnosed as allergic 
rhinitis and seasonal rhinitis.  There were a coupled of 
diagnoses for "rule out sinusitis;" however, there is no 
diagnosis of sinusitis as confirmed by x-ray evidence.  
Service medical records also show that, in April 1987, the 
appellant was seen for complaints of vaginal discharge and 
mild itching.  A culture was taken.  She was treated for 
vaginal symptoms that included vulva irritation, burning on 
urination, and thick vaginal discharge, diagnosed as a yeast 
infection, in July 1987.  In December 1987, she was seen for 
complaints of a vaginal infection.  Heavy bacterium was found 
and she was prescribed Flagyl.  Report of medical history 
dated November 1983, prepared by the appellant, shows a 
history of hay fever.  Service reenlistment examination dated 
April 1988 was negative for sinusitis and chronic vaginitis.

In August 1993, the appellant filed a claim for service 
connection for sinusitis and vaginitis.  A VA general medical 
examination was conducted in September 1993.  She complained 
of seasonal sinus symptoms and reported a history of 
vaginitis, diagnosed as a yeast infection that took a long 
time resolve.  The diagnoses included seasonal allergies and 
history of yeast and Monilia infection of the vagina.  An x-
ray study of the sinuses showed no definite mucosal 
thickening or air fluid level; the impression was "no 
convincing evidence of sinusitis noted."

VA outpatient treatment records for the period of July 1993 
to January 1999 reflect that the appellant was regularly seen 
for allergic rhinitis.  In September 1997, the appellant was 
seen with a "history of chronic sinusitis" and sinus 
complaints.  The assessment was chronic sinusitis.  It was 
also noted that the appellant was allergic to rag weed.  
Gynecological treatment records show that the appellant was 
treated for an ovarian cyst and that she had a history of 
repeated yeast infections in 1995.  In September 1995, two 
pap smears indicated the presence of inflammatory cells with 
no response to treatment; the appellant was assessed with 
chronic vaginal inflammation.  Also, in September 1995, the 
appellant was assessed with cervicitis, probably Chlamydia.  
In October 1995, she was assessed with vaginitis and Flagyl 
was prescribed.  In January 1996, the appellant had a normal 
gynecological examination.  In April 1996, she was assessed 
with cervicitis and, in May 1996, she was assessed with a 
yeast infection and Monistat was prescribed.

ANALYSIS

The appellant seeks service connection for a sinusitis and 
vaginitis.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

Sinusitis

In this case, competent medical evidence has not been 
presented showing chronic sinusitis.  We note that service 
medical records are negative for a confirmed diagnosis of 
sinusitis.  Rather, these records show diagnoses to rule out 
sinusitis and for allergic rhinitis.  There is no x-ray 
evidence of sinusitis in service and the appellant reported 
having a seasonal hay fever allergy on her service entrance 
examination.  Additionally, post service treatment records 
similarly attribute the appellant's sinus complaints to 
allergic or seasonal rhinitis, and a VA x-ray study conducted 
in conjunction with a VA examination in September 1993 was 
negative for sinusitis.

We observe that on one occasion, in September 1997, the 
appellant was assessed during VA outpatient treatment with 
sinusitis.  However, this diagnosis was not confirmed by an 
x-ray of the sinuses and antibiotics were not prescribed.  
Moreover, this diagnosis was not related to the sinus 
symptoms noted in service or to the appellant's period of 
service generally.

The Board acknowledges the appellant's belief that her sinus 
symptoms are diagnostically sinusitis or that the isolated 
post service diagnosis for sinusitis is related to those 
symptoms she had in service.  However, as a layman, the 
appellant is not competent to offer opinions on medical 
causation or diagnosis and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  Moreover, 
lay assertions of medical causation or medical diagnosis 
cannot constitute evidence to render a claim well grounded.  
Lathan v. Brown, 7 Vet.App. 359, 365 (1995); Grottveitt v. 
Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992).

Therefore, the Board finds that absent competent medical 
evidence showing chronic sinusitis, or showing a nexus 
between the isolated diagnosis for sinusitis shown in 
September 1997 and the appellant's in-service sinus symptoms, 
or her period of service generally, the claim is not well 
grounded.

Vaginitis

While recurrent inflammation of the vagina was shown in 
September 1995, based on pap smears showing inflammatory 
cells, which were unresponsive to treatment, the post service 
medical findings for vaginitis have not been related to 
service by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1999); 38 C.F.R. § 3.303 (1999).  
Again, the appellant is not competent to offer opinions on 
medical causation and the Board may not accept unsupported 
lay speculation with regard to medical issues.  See Espiritu 
supra.  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan supra. at 365; Grottveitt supra. 
at 93; Tirpak supra. at 611.


Additionally, although service medical records show treatment 
for vaginal symptoms in 1987, variably diagnosed as 
vaginitis, cervicitis and yeast infection, there were no 
complaints or abnormal gynecological findings between 1988 
and 1993 when the appellant was released from service.  
Furthermore, following release from service, the first 
instance of vaginal symptoms and inflammation was in 1995, 
more than 8 years after those symptoms were last noted in 
service.  As such, chronicity and continuity of 
symptomatology is not established.  38 C.F.R. § 3.303(b) 
(1999); Savage supra.
Therefore, absent competent medical evidence relating the 
most recent medical findings for vaginitis to the appellant's 
symptoms in service or to her period of service generally, or 
competent medical evidence showing continuity or chronicity 
of vaginitis, the Board finds that a well grounded claim for 
chronic vaginitis has not been presented.

***
We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and supplemental statement of the case.  Likewise, 
the Board's discussion above informs the appellant of the 
requirements for the completion of her application for the 
claim for service connection.


ORDER

Service connection for sinusitis is denied.

Service connection for chronic vaginitis is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

